DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  In paragraph [0047], line 10, the word “treaded” is interpreted as a typographical error for –threaded–
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “biasing member” in claim 9.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 20 – 24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In Reference to Claim 8
This claim recites the limitations “the first latch pin” and “the retracted position” which lack sufficient antecedent basis in the claim.
In Reference to Claim 20
This claim recites the limitations “the first latch pin” and “the retracted position” which lack sufficient antecedent basis in the claim.
In Reference to Claim 21
This claim recites the limitation “the first intake rocker arm” which lacks sufficient antecedent basis in the claim.
In Reference to Claim 24
This claim recites the limitation “the retracted position” which lacks sufficient antecedent basis in the claim.

Claims 22 and 23 are rejected by virtue of their dependency from claim 21.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0321575 to Wetzel et al. (Wetzel) in view of US Patent Application Publication No. 2010/0139616 to Mariano et al. (Mariano).
In Reference to Claim 1
Wetzel teaches (see Wetzel and Figs. 1 and 7 below):
A type II valve train assembly comprising:
An intake rocker arm assembly (Fig. 1 – reference character 12) comprising:
A first intake rocker arm (20) configured to selectively open the first intake valve (28);
A second intake rocker arm (20) configured to selectively open the second intake valve (28);
A first intake hydraulic lash adjuster (HLA) (26) associated with the first intake valve;
A second intake HLA (26) associated with the second intake valve; and
An exhaust rocker arm assembly (14) comprising:
A first exhaust rocker arm (22) configured to selectively open the first exhaust valve (28);
A second exhaust rocker arm (22) configured to selectively open the second exhaust valve (28);
A first exhaust HLA (26) associated with the first exhaust valve;
A second exhaust HLA (26) associated with the second exhaust valve;
Wherein, during a cylinder deactivation state, an intake actuation assembly (Fig. 7 – reference character 78) deactivates the first and second 
Wetzel does not teach the following which is taught by Mariano (see Mariano and Figs. 2 and 10 below):
An engine brake intake rocker arm (Fig. 2 – reference character 9) configured to selectively and collectively open the first and second intake valves; and
An engine brake exhaust rocker arm configured to selectively and collectively open the first and second exhaust valves (Mariano paragraph [0036]),
Wherein an engine braking state is selectively activated independently of the cylinder deactivation state (paragraph [0004]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Mariano to incorporate an engine brake rocker arm in the intake and exhaust rocker arm assemblies within the valve train assembly of Wetzel since it would provide a decompression braking device for an engine with hydraulic tappets that is robust, of limited dimensions, requires little maintenance, and represents a low cost solution as taught by Mariano (paragraph [0013]).


In Reference to Claims 11 and 12
Wetzel teaches:
In addition to all the limitations of claim 1 discussed above, wherein the intake actuation assembly is electromechanically actuated,
Wherein the exhaust actuation assembly is electromechanically actuated (Wetzel paragraph [0036]).
In Reference to Claim 13
Neither Wetzel nor Mariano explicitly teach the following:
In addition to all the limitations of claim 1 discussed above, wherein the first and second exhaust rocker arms comprise stamped metal.

Although Wetzel and Mariano are silent as to the materials used in their respective valve train assemblies, stamped sheet metal is notoriously well known in the art to be used in the formation of rocker arms.

In Reference to Claim 14
Wetzel does not teach the following which is taught by Mariano:
In addition to all the limitations of claim 13 discussed above, wherein the engine brake exhaust rocker arm defines a pair of apertures configured to receive a pin (Mariano paragraph [0030]), and
Wherein the exhaust brake exhaust rocker arm is configured to impart motion on the first and second exhaust rocker arms via the pin when opening the first and second exhaust valves (paragraph [0036]).


In Reference to Claim 15
Wetzel teaches:
In addition to all the limitations of claim 1 discussed above, wherein at least one of the intake and exhaust actuation assemblies comprises an electronic latch (Wetzel paragraph [0036]).
In Reference to Claim 16
Wetzel teaches:
A type II valve train assembly comprising:
An exhaust rocker arm assembly (Fig. 1 – reference character 14) comprising:
A first exhaust rocker arm (22) configured to selectively open the first exhaust valve (28);
A second exhaust rocker arm (22) configured to selectively open the second exhaust valve (28);

A second exhaust HLA (26) associated with the second exhaust valve;
Wherein, during a cylinder deactivation state, an exhaust actuation assembly (Fig. 7 – reference character 78) deactivates the first and second exhaust HLA’s (Wetzel paragraphs [0037] – [0038]).
Wetzel does not teach the following which is taught by Mariano:
An engine brake exhaust rocker arm (Fig. 2 – reference character 9) configured to selectively and collectively open the first and second exhaust valves (Mariano paragraph [0036]),
Wherein an engine braking state is selectively activated independently of the cylinder deactivation state (paragraph [0004]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Mariano to incorporate an engine brake exhaust rocker arm in the exhaust rocker arm assembly within the valve train assembly of Wetzel since it would provide a decompression braking device for an engine with hydraulic tappets that is robust, of limited dimensions, requires little maintenance, and represents a low cost solution as taught by Mariano (paragraph [0013]).


In Reference to Claim 17
Wetzel does not teach the following which is taught by Mariano:
In addition to all the limitations of claim 16 discussed above, an engine brake capsule assembly (Fig. 10 – reference characters 21, 23, 24) configured to cooperate with the engine brake exhaust rocker arm,
Wherein the engine brake capsule is configured to switch between an expanded position and a collapsed position when the engine braking state is alternately activated and deactivated (Mariano paragraph [0045]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Mariano to incorporate an engine brake capsule which cooperates with the engine brake exhaust rocker arm so as to switch between an expanded position and a collapsed position within the valve train assembly of Wetzel since it would provide a decompression braking device for an engine with hydraulic tappets that is robust, of limited dimensions, requires little maintenance, and represents a low cost solution as taught by Mariano (paragraph [0013]).

In Reference to Claim 18
Wetzel does not teach the following which is taught by Mariano:
In addition to all the limitations of claim 17 discussed above, wherein the engine brake capsule is configured to influence the engine brake exhaust rocker 

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Mariano to actuate the engine brake exhaust rocker arm when the engine brake capsule is in the expanded position so as to open the first and second exhaust valves within the valve train assembly of Wetzel since it would provide a decompression braking device for an engine with hydraulic tappets that is robust, of limited dimensions, requires little maintenance, and represents a low cost solution as taught by Mariano (paragraph [0013]).

Claims 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel in view of US Patent Application Publication No. 2019/0360362 to Cecil et al. (Cecil).
In Reference to Claim 21
Wetzel teaches:
A type II valve train assembly comprising:
An intake rocker arm assembly (Fig. 1 – reference character 12) comprising:
A first intake rocker arm (20); and
An intake hydraulic lash adjuster (HLA) (26) associated with the intake rocker arm; and

A first exhaust rocker arm (22);
A second exhaust rocker arm (22); and
An exhaust HLA (26) associated with the first exhaust rocker arm;
Wherein, during a cylinder deactivation state, an intake actuation assembly (Fig. 7 – reference character 78) deactivates the intake HLA, and an exhaust actuation assembly (78) deactivates the exhaust HLA (Wetzel paragraphs [0037] – [0038]).
Wetzel does not teach the following which is taught by Cecil (see Cecil and Fig. 2A as annotated by the Examiner below):
The intake rocker arm (Fig. 2A – reference character 10) configured to selectively open the first and second intake valves (6);
The first exhaust rocker arm (14) configured to selectively open the first and second exhaust valves (5, 38) (Cecil paragraph [0024]); and
The second exhaust rocker arm (36) configured to selectively open at least one of the first and second exhaust valves during an engine braking state,
Wherein the engine braking state is selectively activated independently of the cylinder deactivation state (paragraph [0026]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Cecil to utilize the intake rocker arm to open the first and second intake valves; utilize the first 

In Reference to Claims 22 and 23
Wetzel does not teach the following which is taught by Cecil:
In addition to all the limitations of claim 21 discussed above, a first valve bridge (Fig. 2A – reference character 2) extending between the first and second intake valves, the first valve bridge configured to influence opening of the first and second intake valves based on movement of the intake rocker arm, and
A second valve bridge (33) extending between the first and second exhaust valves, the second valve bridge configured to influence opening of the first and second exhaust valves based on movement of the first exhaust rocker arm (Cecil paragraph [0024]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Cecil to utilize the intake rocker arm to actuate a first valve bridge so as to open the first and second intake valves, and utilize the first exhaust rocker arm to actuate a second valve bridge so as to open the first and second exhaust valves within the valve train assembly of Wetzel since it would enable an engine braking operation in which the vehicle is .

Allowable Subject Matter
Claims 2 – 7, 9, 10, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In Reference to Claim 2
The prior art of Wetzel teaches first and second intake rocker arms with respective deactivating hydraulic lash adjusters (HLA), and the prior art of Mariano teaches an engine brake rocker arm disposed between the first and second rocker arms.  The prior art, however, does not fairly teach or suggest incorporating a deactivating HLA associated with the engine brake rocker arm.
In Reference to Claim 7
Wetzel teaches an exhaust actuation assembly.  The prior art, however, does not fairly teach or suggest an exhaust actuation assembly in which first and second cams cooperate with latch pins to selectively engage the first and second exhaust HLA’s, respectively.
In Reference to Claim 9
The prior art does not fairly teach or suggest a lost motion device associated with the engine brake exhaust rocker arm.

In Reference to Claim 10
The prior art does not fairly teach or suggest a mechanical lash adjustment element configured to cooperate with the engine brake exhaust rocker arm so as to adjust mechanical lash of the first and second exhaust rocker arms.
In Reference to Claim 19
Wetzel teaches an exhaust actuation assembly.  The prior art, however, does not fairly teach or suggest an exhaust actuation assembly in which first and second cams cooperate with latch pins to selectively engage the first and second exhaust HLA’s, respectively.

Claims 8, 20, and 24 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In Reference to Claim 8
The prior art does not fairly teach or suggest a lever and lost motion spring assembly associated with the first exhaust HLA.
In Reference to Claim 20
The prior art does not fairly teach or suggest a lever and lost motion spring assembly associated with the first exhaust HLA.
In Reference to Claim 24
The prior art does not fairly teach or suggest a latch pin, lever, and lost motion spring assembly associated with the intake HLA.

    PNG
    media_image1.png
    540
    792
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    522
    354
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    506
    367
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    485
    314
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    542
    567
    media_image5.png
    Greyscale

ANNOTATED BY EXAMINER
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Choi (US 2009/0145389); Allen et al. (US 5,685,264); and Zurface et al. (US 2017/0081993) all show devices in the general state of the art of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746